Citation Nr: 9928903	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-23 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, 
including chronic obstructive pulmonary disease with bullous 
changes and status post wedge resection of the left lobe as a 
result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the RO which, 
in part, denied service connection for a lung disorder, 
characterized as wedge resection of the left lung due to 
exposure to Agent Orange.  

By rating action in November 1998, the RO assigned an 
increased rating to 50 percent for the veteran's service-
connected post-traumatic stress disorder (PTSD), and denied 
increased (compensable) ratings for service-connected skin 
disorder and residuals of a nasal fracture.  The veteran and 
his representative were notified of this decision and did not 
appeal.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; he was exposed to combat 
during such service.  

2.  The veteran has not been diagnosed with any respiratory 
cancer, including lung cancer.

3.  The veteran's assertion that he has a lung disorder 
manifested by chronic obstructive pulmonary disease with 
bullous changes, and status post wedge resection of the left 
lung which are related to exposure to Agent Orange in service 
is not supported by any medical evidence that would render 
the claim for service connection plausible under the law.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder, including chronic obstructive pulmonary disease 
with bullous changes and status post wedge resection of the 
left lobe as a result of exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis referable to any lung 
disorder, including chronic obstructive pulmonary disease 
during service.  In August 1968, he was examined for purposes 
of separation from service.  There were no complaints 
referable to the lungs, and the lungs were normal on clinical 
examination and chest x-ray.

Similarly, the veteran made no mention of any lung or 
respiratory problems on his original application for VA 
benefits in November 1968, nor were any pertinent 
abnormalities noted on VA examination in January 1969.  The 
veteran's respiratory system was normal on examination at 
that time.  

Private x-ray studies in August 1993 revealed a mass in the 
left upper lobe area of the veteran's lung.  The veteran 
underwent extensive evaluation, including bronchoscopic 
biopsy in August 1993, and a left thoracoscopy with wide 
resection of the left upper lobe in October 1993.  
Microscopic analysis showed no evidence of malignancy.  
Letters from a private pulmonologist G. Aaronson, D.O., in 
November and December 1993 indicated that the veteran's lung 
disorder was due to non-caseating granulomatosis disease.  

When examined by VA in February 1996, the veteran reported 
that he was treated for spot on his lungs in October "1994" 
but that subsequent diagnostic studies failed to reveal the 
exact etiology of the lung mass.  The veteran indicated that 
he believed that the mass was caused by exposure to Agent 
Orange while in Vietnam.  A chest x-ray study showed a nodule 
apparently at the site of the previous surgery that could 
possibly represent a recurrent tumor.  The examiner indicated 
that he was referring the veteran to the pulmonary clinic for 
additional treatment.  

A VA Agent Orange examination was conducted in March 1996.  
At that time, pulmonary function studies revealed mild air 
flow obstruction and air trapping with significant 
improvement after inhaled bronchodilators.  Complete blood 
cell count, Panel 7, and liver function tests were all within 
normal limits.  The examiner noted the veteran's medical 
history regarding the lung mass, and indicated that the 
disease appeared to be inactive at this time.  The diagnoses 
included status post wedge resection of the left lung and 
small cell carcinoma of the left lung, by history.  

A letter from H. Schotland, M.D., in April 1997 indicated 
that the veteran was seen on follow-up for his lung disorder, 
diagnosed as non-caseating granulomas.  The examiner 
indicated that the veteran still smoked one pack of 
cigarettes a day and did not want to stop.  The examiner 
indicated that the veteran's pulmonary function studies were 
consistent with emphysema and included obstructive pattern, 
hyperinflation, and gas transfer abnormality.  The nodule in 
the left upper lobe had clearly increased in size since 1993, 
though there had been no change over the last 16 months.  Dr. 
Schotland opined that the nodule could be a benign lesion 
such as a hamartoma versus a slow growing malignancy such as 
a carcinoid or a bronchoalveolar cell carcinoma.  She 
recommended additional wedge resection but indicated that the 
veteran refused further evaluation or the use of inhalers.  

VA x-ray studies in February 1996, and February and July 
1997, and CT scans in December 1996 and February 1997, showed 
no significant changes in the appearance of the left upper 
lobe lung mass.  The CT scans showed no evidence of 
associated mediastinal adenopathy or other evidence of 
metastasis.  

VA progress notes indicate that the veteran was seen on 
numerous occasions from 1996 to 1999 for various medical 
problems, including evaluation of his lung symptoms.  A 
progress note in January 1999 indicated that CT scans between 
1996 and 1998 showed no significant change in the lung mass, 
and that the veteran was on medications but was noncompliant.  
The examiner also indicated that the veteran had been 
reluctant to surgery but seemed to be more agreeable toward 
surgery.  There were no new symptoms or signs.  

Analysis

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than ones listed in 38 C.F.R. § 3.309(a) 
(1998), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 1991); 38 C.F.R. § 3.307(a) 
(1998).

Furthermore, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(1998).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) (emphasis added), soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and prostate cancer manifested to a degree 
of 10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii)(1998) are met, 
even though there is no record of such disease during 
service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1998) are also satisfied.  
Chloracne, however, or other acneform disease consistent with 
chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service (emphasis added).  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. 
Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence which indicates that the claim is plausible 
is required to set forth a well-grounded claim.  Grottveit, 
supra, at 93.  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  38 U.S.C.A. § 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In this particular case, the veteran has never been 
definitively diagnosed with any respiratory cancer, including 
lung cancer.  Thus, the presumption concerning lung cancer in 
one who served in the Republic of Vietnam during the Vietnam 
war is not applicable to him. 

Moreover, there is nothing contained in the veteran's claims 
folder, other than the his contentions, which would tend to 
establish a medical link between any exposure to herbicide 
agents during service and the onset of his lung disorder.  In 
this regard, the Board notes that the veteran is not shown to 
have any particular medical expertise.  Therefore, he is not 
competent to express an authoritative opinion regarding any 
medical causation of his disability.  See Espiritu and other 
cases cited above.  It is noteworthy to point out that the 
provisions of 38 U.S.C. § 1154(b) (West 1991) pertaining to 
combat service relate only to the question of service 
incurrence, "that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required."  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Thus, 
the provisions of this statute would not assist the veteran 
in proving a nexus between his current disability and 
military service.

As the veteran's lung disability has not been diagnosed as 
cancer and as he has not submitted any credible, probative 
medical evidence which demonstrates a causal link between his 
current lung disorder and his exposure to herbicides in 
service, the Board finds that the veteran has not met the 
initial burden of presenting evidence of a well-grounded 
claim for service connection for them due to exposure to 
Agent Orange, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a lung 
disorder, including chronic obstructive pulmonary disease 
with bullous changes and status post wedge resection of the 
left lobe due to exposure to Agent Orange must be denied.  
See Epps v. Gober, supra.  By finding that the claim is not 
well grounded, it follows that there is no duty to assist.  
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999). 


ORDER

As a well-grounded claim of service-connection for a lung 
disorder, including chronic obstructive pulmonary disease 
with bullous changes and status post wedge resection of the 
left lobe has not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

